Exhibit 10.1

EXECUTION VERSION

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

February 13, 2017

Integrated Device Technology, Inc.

6024 Silver Creek Valley Road

San Jose, California 95138

Attention: Brian White, Chief Financial Officer

Project Glider

Commitment Letter

Ladies and Gentlemen:

Integrated Device Technology, Inc. (“you” or the “Borrower”) has advised
JPMorgan Chase Bank, N.A. (“JPMCB”, the “Commitment Party”, “we” or “us”) that
you intend to acquire (the “Acquisition”) an entity identified to us as “Glider”
(“Glider” or the “Target”; the Target collectively with its subsidiaries, the
“Acquired Business”). The Acquisition will be effected through (i) the purchase
of shares of common stock of the Target by a newly formed wholly-owned
subsidiary of the Borrower (“Merger Sub”) in the Offer (as defined in the
Acquisition Agreement (as defined below)) and (ii) promptly following the
Acceptance Time (as defined in the Acquisition Agreement), the merger (the
“Merger”) of Merger Sub with and into the Target pursuant to Section 251(h) of
the General Corporation Law of the State of Delaware, with the Target surviving
the Merger as your direct or indirect wholly-owned subsidiary (the date of
consummation of the Merger, the “Merger Closing Date”). In connection with the
Acquisition, the Company Debt (as defined in the Acquisition Agreement) of the
Acquired Business will be repaid in full, all commitments related thereto will
be terminated and the security interests with respect thereto will be released
(the “Refinancing”). The Borrower, the Acquired Business and their respective
subsidiaries are sometimes collectively referred to herein as the “Companies”.

You have also advised us that in connection with the Acquisition you intend to
incur an aggregate principal amount of $200.0 million of senior secured term B
loans (the “Term B Loan Facility”). The Acquisition, the Refinancing, the
entering into and funding of the Term B Loan Facility and all related
transactions (including the payment of fees and expenses in connection
therewith) are hereinafter collectively referred to as the “Transactions”. The
date of the consummation of the Merger and funding of the Term B Loan Facility
is referred to herein as the “Closing Date”.

1. Commitments. In connection with the foregoing, (a) JPMCB is pleased to advise
you of its commitment to provide 100% of the principal amount of the Term B Loan
Facility (in such capacity, the “Initial Lender”), subject only to the
conditions set forth in paragraph 5 hereto; and (b) JPMCB is pleased to advise
you of its willingness, and you hereby engage JPMCB to act as the sole lead
arranger and sole bookrunning manager (in such capacities, the “Lead Arranger”)
for the Term B Loan Facility, and in connection therewith to form a syndicate of
lenders for the Term B Loan Facility (collectively, the “Lenders”), in
consultation with you and reasonably acceptable to you. It is understood and
agreed that (x) JPMCB shall act as administrative agent for the Term B Loan
Facility (in such capacity, the “Administrative Agent”) and (y) JPMCB may
perform its responsibilities hereunder as a Lead Arranger through its affiliate,
J.P. Morgan Securities LLC. Notwithstanding anything to the contrary contained
herein, the commitment of the Initial Lender with respect to the initial
fundings of the Term B Loan Facility will be subject only to the satisfaction
(or waiver by the Initial Lender) of the conditions precedent set forth in
paragraph 5 hereof. All capitalized terms used and not otherwise defined herein
shall have the same meanings as specified therefor in Annexes I and II hereto
(the “Summary of Terms”).



--------------------------------------------------------------------------------

You agree that no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation (other than
compensation expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender expressly in order to obtain its
commitment to participate in the Term B Loan Facility unless you and we shall so
agree.

2. Syndication. The Lead Arranger intends to commence syndication of the Term B
Loan Facility promptly after your acceptance of the terms of this Commitment
Letter and the Fee Letter (as hereinafter defined); provided that we agree not
to syndicate our commitments to certain banks, financial institutions and other
institutional lenders and any competitors of the Companies, in each case, that
have been specified to us by you in writing prior to the date hereof
(collectively, “Primary Disqualified Lenders”) or Known Affiliates (as defined
below) of any Primary Disqualified Lenders (the Primary Disqualified Lenders,
together with the Known Affiliates, are hereinafter referred to as “Disqualified
Lenders”); provided, further, that you, upon reasonable notice to us after the
date hereof and prior to the launch of general syndication (or to the
Administrative Agent after the Closing Date), shall be permitted to supplement
in writing the list of persons that are Disqualified Lenders to the extent such
supplemented person is or becomes a competitor or a Known Affiliate of a
competitor of the Companies, which supplement shall be in the form of a list
provided to us (or the Administrative Agent) and become effective 3 business
days after delivery to us (or the Administrative Agent), but which supplement
shall not apply retroactively to disqualify any parties that have previously
acquired an assignment or participated or is party to a pending trade under the
Term B Loan Facility at the time such designation would otherwise become
effective. As used herein, “Known Affiliates” of any person means, as to such
person, known affiliates readily identifiable solely on the basis of the
similarly of its name, but excluding any affiliate that is a bona fide debt fund
or investment vehicle that is primarily engaged in, or that advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course and with respect to which a Primary
Disqualified Lender does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such person. Without
limiting your obligations to assist with syndication efforts as set forth
herein, it is understood that the Initial Lender’s commitment hereunder is not
conditioned upon the syndication of, or receipt of commitments or participations
in respect of, the Term B Loan Facility and in no event shall the commencement
or successful completion of syndication of the Term B Loan Facility constitute a
condition to the availability of the Term B Loan Facility on the Closing Date.
You agree, until the Syndication Date (as hereinafter defined), to actively
assist, and, to the extent provided for in the Acquisition Agreement, to use
your commercially reasonable efforts to cause the Acquired Business to actively
assist, the Lead Arranger in achieving a syndication of the Term B Loan Facility
that is reasonably satisfactory to the Lead Arranger and you; provided that,
notwithstanding the Lead Arranger’s right to syndicate the Term B Loan Facility
and receive commitments with respect thereto, it is agreed that (i) syndication
of, or receipt of commitments or participations in respect of, all or any
portion of the Initial Lender’s commitment hereunder prior to the date of the
consummation of the Acquisition and the date of the initial funding under the
Term B Loan Facility shall not be a condition to the Initial Lender’s commitment
and (ii) (a) except as you in your sole discretion may otherwise agree in
writing, the Initial Lender shall not be relieved, released or novated from its
obligations hereunder (including its obligation to fund the Term B Loan Facility
on the Closing Date) in connection with any syndication, assignment or
participation of the Term B Loan Facility,

 

-2-



--------------------------------------------------------------------------------

including its commitment in respect thereof, until after the initial funding of
the Term B Loan Facility has occurred; (b) no assignment or novation shall
become effective with respect to all or any portion of the Initial Lender’s
commitment in respect of the Term B Loan Facility until after the initial
funding of all of the Term B Loan Facility; and (c) the Initial Lender shall
retain exclusive control over all rights and obligations with respect to its
commitment in respect of the Term B Loan Facility, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the Closing Date has occurred and the initial funding under the Term B Loan
Facility has been made. Such assistance shall include (a) your providing and
(subject to customary non-reliance agreements) using commercially reasonable
efforts to cause your advisors to provide, and, to the extent provided for in
the Acquisition Agreement, using your commercially reasonable efforts to cause
the Acquired Business, its subsidiaries and its advisors to provide, the Lead
Arranger upon request with all customary and reasonably available information
reasonably deemed necessary by the Lead Arranger to complete such syndication,
including, but not limited to (x) customary and reasonably available information
relating to the Transaction as may be reasonably requested by us (including the
Projections (as hereinafter defined) and (y) customary forecasts prepared by
management of the Borrower of balance sheets, income statements and cash flow
statements for each fiscal quarter for the first twelve months following the
Closing Date and for each year commencing with the first fiscal year following
the Closing Date and for each of the succeeding fiscal years thereafter through
the fiscal year ended March 31, 2022; (b) your assistance in the preparation of
a customary information memorandum with respect to the Term B Loan Facility (an
“Information Memorandum”) and other customary materials to be used in connection
with the syndication of the Term B Loan Facility (collectively with the Summary
of Terms and any additional summary of terms prepared for distribution to
Lenders, the “Information Materials”); (c) your using commercially reasonable
efforts to ensure that the syndication efforts of the Lead Arranger benefits
from your existing lending relationships, if any, and, to the extent provided
for in the Acquisition Agreement, the existing banking relationships of the
Acquired Business; (d) your using commercially reasonable efforts to obtain,
prior to the launch of syndication of the Term B Loan Facility, monitored public
corporate credit or family ratings (but not any specific rating) for you after
giving effect to the Transaction and ratings of the Term B Loan Facility from
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Group,
a Standard & Poor’s Financial Services LLC business (“S&P”) (collectively, the
“Ratings”); (e) until the later of the Syndication Date and the Closing Date,
your ensuring, and with respect to the Acquired Business, using your
commercially reasonable efforts to ensure, to the extent not in contravention of
the Acquisition Agreement, that none of the Companies shall syndicate or issue,
attempt to syndicate or issue, or announce or authorize the announcement of the
syndication or issuance of, any debt of the Companies (other than the Term B
Loan Facility), in each case, that would materially and adversely affect the
primary syndication of the Term B Loan Facility without the prior written
consent (not to be unreasonably withheld) of the Lead Arranger (it being
understood that borrowings under ordinary course short term working capital
facilities and ordinary course capital lease, purchase money and equipment
financings of any of the Companies, other indebtedness of the Acquired Business
permitted to be outstanding or issued under the Acquisition Agreement and
indebtedness incurred following the Closing Date to refinance indebtedness under
the Term B Loan Facility shall be permitted; and (f) your making appropriate
officers of you, and, to the extent provided for in the Acquisition Agreement,
using your commercially reasonable efforts to make the appropriate officers of
the Acquired Business, available from time to time upon reasonable advance
notice to attend and make presentations regarding the business and prospects of
the Companies and the Transaction at a reasonable number of meetings of
prospective Lenders at mutually agreed upon times and locations. Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter
or any other letter agreement or undertaking concerning the financing of the
Transaction to the contrary, neither the obtaining of the Ratings referenced
above nor the compliance with any of the other provisions set forth in clauses
(a) through (f) above or any other provision of this paragraph shall constitute
a condition to the commitments hereunder or the funding of the Term B Loan
Facility on the Closing Date. Your obligations under the Commitment Letter and
Fee Letter to use commercially reasonable efforts to cause the Acquired Business
or its management to take (or to refrain from taking) any action will not
require you to take any action that is in contravention of, or terminate, the
terms of the Acquisition Agreement.

 

-3-



--------------------------------------------------------------------------------

It is understood and agreed that the Lead Arranger will manage and control all
aspects of the syndication of the Term B Loan Facility in consultation with you,
including any titles offered to prospective Lenders (subject to your consent
rights set forth herein and your rights of appointment set forth in paragraph 1
and excluding Disqualified Lenders), when commitments will be accepted, the
final allocations of the commitments among the Lenders and the amount and
distribution of the fees among the Lenders. It is further understood that the
Initial Lender’s commitment hereunder is not conditioned upon the syndication
of, or receipt of commitments in respect of, the Term B Loan Facility and in no
event shall the commencement or successful completion of syndication of the Term
B Loan Facility constitute a condition to the availability of the Term B Loan
Facility on the Closing Date.

3. Information Requirements. You hereby represent and warrant (prior to the
Closing Date, with respect to Information relating to the Acquired Business, to
your knowledge) that (a) all written factual information, other than Projections
(as defined below), budgets, estimates and other forward-looking information or
information of a general economic or industry nature, that has been or is
hereafter made available to the Lead Arranger or any of the Lenders by or on
behalf of you or any of your representatives in connection with any aspect of
the Transaction (including, prior to the Closing Date, such information, to your
knowledge, relating to the Acquired Business) (the “Information”) is and will be
correct when taken as a whole, in all material respects, and does not and will
not, taken as a whole, contain any untrue statement of a fact or omit to state a
fact necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not materially misleading (in each
case, after giving effect to all supplements and updates with respect thereto)
and (b) all financial projections concerning the Companies that have been or are
hereafter made available to the Lead Arranger or any of the Lenders by or on
behalf of you or any of your representatives (the “Projections”) (prior to the
Closing Date, to your knowledge, in the case of Projections provided by the
Acquired Business) have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time provided (it being
understood and agreed that the Projections are as to future events and are not
to be viewed as facts or a guarantee of performance or achievement, that the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results may differ from
the Projections and such differences may be material). You agree that if at any
time prior to the later of (a) the earlier of (i) the date on which a Successful
Syndication (as defined in the Fee Letter) is achieved and (ii) 45 days
following the Closing Date (the earlier of such dates, the “Syndication Date”)
and (b) the Closing Date, you become aware that any of the representations in
the preceding sentence would be incorrect in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement, or cause to be
supplemented (or in the case of Information or Projections relating to the
Acquired Business, you will promptly notify the Lead Arranger upon becoming
aware that any such Information or Projections are incorrect in any material
respect and, to the extent provided for in the Acquisition Agreement, will use
commercially reasonable efforts to supplement), the Information and Projections
so that such representations (prior to the Closing Date, to your knowledge, in
the case of the Acquired Business) will be correct in all material respects at
such time, it being understood in each case that such supplementation shall cure
any breach of such representation and warranty. In issuing this commitment and
in arranging and syndicating the Term B Loan Facility, the Commitment Party is
and will be using and relying on the Information and the Projections without
independent verification thereof. For the avoidance of doubt, nothing in this
paragraph (including the making or supplementing of any representations or
warranties, Information or Projections) will constitute a condition to the
availability of the Term B Loan Facility on the Closing Date.

 

-4-



--------------------------------------------------------------------------------

You acknowledge that (a) the Lead Arranger on your behalf will make available,
on a confidential basis, Information Materials to the proposed syndicate of
Lenders by posting the Information Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain prospective Lenders (such
Lenders, “Public Lenders”; all other Lenders, “Private Lenders”) may have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Companies, their respective affiliates or any other entity, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities. If reasonably requested, you will assist the Lead Arranger in
preparing an additional version of the Information Materials not containing MNPI
(the “Public Information Materials”) to be distributed to prospective Public
Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide the Lead Arranger with a customary letter authorizing
the dissemination of the Information Materials; and (b) to prospective Public
Lenders, you shall provide the Lead Arranger with a customary letter authorizing
the dissemination of the Public Information Materials and confirming the absence
of MNPI therefrom and, in each case, which exculpate the Companies and us and
our affiliates with respect to any liability related to the use of the contents
of the Information Materials or related marketing materials by the recipients
thereof. In addition, you hereby agree that (x) you will use commercially
reasonable efforts to identify (and, at the reasonable request of the Lead
Arranger or the Administrative Agent (or its affiliates), shall identify) that
portion of the Information Materials that may be distributed to the Public
Lenders by clearly and conspicuously marking the same as “PUBLIC”; (y) all
Information Materials marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Investor”; and (z) the Lead
Arranger and the Administrative Agent (and its affiliates) shall be entitled to
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor”.

You agree that, subject to the confidentiality and other provisions of this
Commitment Letter, the Lead Arranger and the Administrative Agent (and its
affiliates) on your behalf may distribute the following documents to all
prospective Lenders, unless you advise the Lead Arranger and Administrative
Agent in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders (provided that such materials have been provided to
you and your counsel for review a reasonable period of time prior thereto):
(a) administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Term B Loan Facility and (c) drafts approved in writing by you
and the Administrative Agent (or its affiliates) and final versions of
definitive documents with respect to the Term B Loan Facility. If you advise the
Lead Arranger and the Administrative Agent that any of the foregoing items
should be distributed only to Private Lenders, then the Lead Arranger and the
Administrative Agent will not distribute such materials to Public Lenders
without your prior consent. You agree that Information Materials made available
to prospective Public Lenders in accordance with this Commitment Letter shall
not contain MNPI.

4. Fees and Indemnities.

(a) You agree to reimburse the Commitment Party from time to time upon receipt
of a reasonably detailed invoice therefor for all reasonable and documented
out-of-pocket fees and expenses (in the case of fees and expenses of counsel,
limited to the reasonable and documented out-of-pocket fees, disbursements and
other out-of-pocket expenses of (x) one firm of lead counsel to the Commitment
Party (it being understood and agreed that Cahill Gordon & Reindel LLP shall act
as counsel to the Commitment Party) and (y) one firm of local counsel in each
relevant jurisdiction reasonably retained by the Administrative Agent) incurred
in connection with the Term B Loan Facility, the syndication thereof, the
preparation of the Credit Documentation (as defined below) therefor and the
other Transactions contemplated hereby, whether or not the Closing Date occurs
or any of the Credit Documentation is executed and delivered or any extensions
of credit are made under the Term B Loan Facility; provided that if the Closing
Date does not occur and no termination fee is paid to you pursuant to
Section 7.2(c) of the Acquisition Agreement or no expense reimbursement is paid
to you pursuant to Section 7.2(b) of the Acquisition Agreement, the aggregate
reimbursement by you of such fees and expenses shall not exceed $250,000. Such
amounts shall be paid on the earlier of (i) the Closing Date or (ii) three
(3) business days following the termination of this Commitment Letter as
provided below (the “Payment Date”), in each case to the extent you have
received a reasonably detailed invoice at least three (3) business days in
advance of the Payment Date. You agree to pay (or cause to be paid) the fees set
forth in the separate fee letter addressed to you dated the date hereof from the
Commitment Party (the “Fee Letter”), if and to the extent payable. The foregoing
provisions in this paragraph shall be superseded in each case, to the extent
covered thereby, by the applicable provisions contained in the Credit
Documentation upon execution thereof and thereafter shall have no further force
and effect.

 

-5-



--------------------------------------------------------------------------------

(b) You also agree to indemnify and hold harmless the Commitment Party, each
other Lender and each of their affiliates, successors and assigns and their
respective partners, officers, directors, employees, trustees, agents, advisors,
controlling persons and other representatives involved in the Transaction (each,
an “Indemnified Party”) from and against (and will reimburse each Indemnified
Party within 30 days following written demand (accompanied by reasonable back-up
therefor)) any and all claims, damages, losses, liabilities and reasonable and
documented out-of-pocket expenses (including, without limitation, the reasonable
and documented fees, disbursements and other charges of one firm of counsel for
all such Indemnified Parties, taken as a whole and, if necessary, by a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for all such
Indemnified Parties, taken as a whole (and, in the case of a conflict of
interest where the Indemnified Party affected by such conflict notifies you of
the existence of such conflict and thereafter retains its own counsel, by
another firm of counsel for all such affected Indemnified Parties)) of amounts
payable by you pursuant to clause (a) above) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the Transactions or (b) the Term B Loan
Facility, or any use made or proposed to be made with the proceeds thereof, in
each case, except to the extent such claim, damage, loss, liability or expense
(A) is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s or any of its
Related Parties’ gross negligence, bad faith or willful misconduct, (B) is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from a breach of such Indemnified Party’s or any of its Related
Parties’ obligations hereunder (C) arises from a proceeding by an Indemnified
Party against an Indemnified Party (or any of their respective affiliates or
related parties) (other than an action involving (i) conduct by you or any of
your affiliates or (ii) against an arranger or administrative agent in its
capacity as such) or (D) resulted from any agreement governing any settlement by
such Indemnified Party that is effective without your prior written consent
(which consent shall not be unreasonably withheld). In the case of any claim,
litigation, investigation or proceeding (any of the foregoing, a “Proceeding”)
to which the indemnity in this paragraph applies, such indemnity shall be
effective whether or not such Proceeding is brought by you, your equity holders
or creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transaction is
consummated. It is agreed that none of you (or any of your subsidiaries), the
Target (or any of its subsidiaries) or any Indemnified Party shall be liable for
any indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) in connection
with this Commitment Letter, the Fee Letter or with respect to any activities
related to the Term B Loan Facility, including the preparation of this
Commitment Letter, the Fee Letter and the Credit Documentation; provided that
nothing in this sentence shall limit your indemnification obligations set forth
above. It is further agreed that the Commitment Party shall only have liability
to you (as opposed to any other person), and that the Commitment Party shall be
liable solely in respect of its own commitment to the Term B Loan Facility and
agreements set forth herein, on a several, and not joint, basis with any other
Lender. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems, other than for direct, actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party or any of its Related Parties as determined by a final non-appealable
judgment of a court of competent jurisdiction. You shall not, without the prior
written consent of an Indemnified Party, such consent not to be unreasonably
withheld or delayed, effect any settlement of any pending or threatened
Proceeding against an Indemnified Party in respect of which indemnity could have
been sought hereunder by such Indemnified Party unless (i) such settlement
includes an unconditional release of such Indemnified Party from all liability
or claims that are the subject matter of such Proceeding and (ii) does not
include any statement as to any admission of liability. In case any Proceeding
is instituted involving any Indemnified Party for which indemnification is to be
sought hereunder by such Indemnified Party, then such Indemnified Party will
promptly notify you of the commencement of any Proceedings. You shall not be
liable for any settlement of any Proceeding affected without your written
consent (which consent shall not be unreasonably withheld). “Related Parties”
means, with respect to the Commitment Party, the Commitment Party’s affiliates
and their respective officers, directors, employees, advisors, agents and
representatives, in each case, providing services in connection with the subject
matter of this Commitment Letter. The foregoing provisions in this paragraph
shall be superseded in each case, to the extent covered thereby, by the
applicable provisions contained in the Credit Documentation upon execution
thereof and thereafter shall have no further force and effect.

 

-6-



--------------------------------------------------------------------------------

5. Conditions to Financing. The commitment of the Initial Lender with respect to
the initial funding of the Term B Loan Facility is subject solely to (a) the
satisfaction (or waiver by the Lead Arranger) of each of the conditions set
forth in Annex II hereto and (b) the execution and delivery of customary
definitive credit documentation by the Borrower and the Guarantors with respect
to the Term B Loan Facility consistent with this Commitment Letter and the Fee
Letter and subject in all respects to the Funds Certain Provisions and giving
effect to the Documentation Standard (as defined in Annex I)) (the “Credit
Documentation”) prior to such initial funding. There are no conditions (implied
or otherwise) to the commitments hereunder, and there will be no conditions
(implied or otherwise) under the Credit Documentation to the funding of the Term
B Loan Facility on the Closing Date, other than those that are expressly
referred to in the immediately preceding sentence.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (a) the Credit Documentation shall
be in a form such that the terms thereof do not impair availability of the Term
B Loan Facility on the Closing Date if the conditions in this paragraph 5 shall
have been satisfied or waived by the Lead Arranger (it being understood that to
the extent any security interest in Collateral (including the creation or
perfection of any security interest) (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement or
the delivery of certificates, if any, evidencing equity interests of any
material wholly-owned domestic subsidiary of the Borrower and the subsidiary
Guarantors (after giving effect to the Acquisition) that is part of the
Collateral; provided that stock or membership interest certificates for
certificated stock for the entities comprising subsidiaries of the Target (to
the extent required under the terms of Annex II hereto) will, to the extent you
have used commercially reasonable efforts to obtain them, only be required to be
delivered on the Closing Date to the extent received from the holders thereof
prior to the Closing Date)) is not perfected or provided on the Closing Date
after your use of commercially reasonable efforts to do so without undue burden
or expense, the provision and perfection of such Collateral and security
interest shall not constitute a condition precedent to the availability of the
Term B Loan Facility on the Closing Date but shall be required to be perfected
not later than 90 days (subject to extensions as may be agreed to by the
Administrative Agent) after the Closing Date pursuant to arrangements to be
mutually agreed by the Borrower and Administrative Agent), and (b) the only
representations and warranties the making and accuracy of which shall be a
condition to the availability of the Term B Loan Facility on the Closing Date
shall be (x) such of the representations made by the Target in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that you (or your affiliate) have the right (taking into account any
applicable notice and cure provisions) to terminate your (and/or its)
obligations under the Acquisition Agreement or decline to consummate the
Acquisition (in each case, in accordance with the terms thereof) as a result of
a breach of such representations in the Acquisition Agreement (to such extent,
the “Acquisition Agreement Representations”) and (y) the Specified
Representations (as defined below). “Specified Representations” shall mean the
representations and warranties of the Borrower and Guarantors (after giving
effect to the Acquisition) in the Credit Documentation relating to:
(i) (A) corporate status of the Borrower and the Guarantors and (B) corporate
power and authority to enter into the Credit Documentation by the Borrower and
the Guarantors, (ii) due authorization, execution, delivery and enforceability
of the Credit Documentation by the Borrower and the Guarantors, (iii) no
conflicts of the Credit Documentation with charter documents of the Borrower and
the Guarantors, (iv) compliance with Federal Reserve margin regulations and use
of proceeds not in violation of OFAC, AML, FCPA and the U.S.A. Patriot Act,
(v) the Investment Company Act, (vi) solvency of the Borrower and its
subsidiaries on a consolidated basis and on a pro forma basis for the
Transaction (such representations to be substantially identical to those set
forth in the Solvency Certificate attached as Annex III to the Commitment Letter
(the “Solvency Certificate”)), and (vii) subject to the limitations set forth in
this paragraph, the provision of guarantees and the creation, validity and
perfection of the security interests granted in the Collateral. The provisions
of this paragraph are referred to herein as the “Funds Certain Provisions”.

 

-7-



--------------------------------------------------------------------------------

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letter is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)) with respect to
the subject matter contained herein, including an agreement to negotiate in good
faith the Credit Documentation by the parties hereto in a manner consistent with
this Commitment Letter and, to the extent applicable, the Fee Letter, it being
acknowledged and agreed that the funding of the Term B Loan Facility is subject
only to the conditions precedent as set forth in this paragraph 5. For clarity,
all terms referenced herein to being defined in the Credit Documentation shall
be defined in accordance with the Documentation Standard (unless otherwise
provided for herein).

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and may not be
disclosed in whole or in part to any person or entity without the prior written
consent of the Commitment Party (not to be unreasonably withheld, conditioned or
delayed) except (i) this Commitment Letter and the Fee Letter and contents
hereof and thereof may be disclosed (A) on a confidential basis to your
subsidiaries, directors, officers, employees, accountants, attorneys and other
representatives and professional advisors who need to know such information in
connection with the Transaction and are informed of the confidential nature of
such information, (B) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or stock exchange requirement or compulsory legal
process (in which case you agree to use commercially reasonable efforts to
inform the Commitment Party promptly thereof prior to such disclosure to the
extent permitted by applicable law), and (C) on a confidential basis to the
affiliates, members, partners, stockholders, equity holders, controlling
persons, directors, officers, employees, accountants, attorneys and other
representatives and professional advisors of the Acquired Business; provided
that any such disclosure of the Fee Letter shall be subject to customary
redaction of the fees and the economic “market flex” provisions contained
therein, (ii) Annex I and the existence of this Commitment Letter and the Fee
Letter (but not the contents of this Commitment Letter and the Fee Letter) may
be disclosed to Moody’s, S&P and any other rating agency on a confidential
basis, (iii) the aggregate amount of the fees (including upfront fees and
original issue discount) payable under the Fee Letter may be disclosed as part
of generic disclosure regarding sources and uses for closing of the Acquisition,
projections, and pro forma information (but without disclosing any specific
fees, market flex or other economic terms set forth therein), (iv) this
Commitment Letter and the Fee Letter may be disclosed on a confidential basis to
your auditors or persons performing customary accounting functions for customary
accounting purposes, including accounting for deferred financing costs, (v) to
the directors, officers, attorneys and other professional advisors of the Target
on a confidential “need to know” basis in connection with the Transaction;
provided that any disclosure of the Fee Letter and the contents thereof shall be
redacted in a manner satisfactory to the Commitment Party, (vi) you may disclose
this Commitment Letter (but not the Fee Letter) and its contents in any
information memorandum or syndication distribution, as well as in any proxy
statement or other public filing or other marketing materials relating to the
Acquisition or the Term B Loan Facility and (vii) this Commitment Letter and the
Fee Letter may be disclosed to a court, tribunal or any other applicable
administrative agency or judicial authority in connection with the enforcement
of your rights hereunder (in which case you agree to inform the Commitment Party
promptly thereof prior to such disclosure to the extent permitted by applicable
law).

 

-8-



--------------------------------------------------------------------------------

The Commitment Party shall use all confidential information provided to it by or
on behalf of you hereunder solely for the purpose of providing the services
which are the subject of this Commitment Letter and otherwise in connection with
the Transaction and shall treat confidentially all such information; provided,
however, that nothing herein shall prevent the Commitment Party from disclosing
any such information (i) pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case the
Commitment Party agrees to inform you promptly prior to disclosure to the extent
not prohibited by law, rule or regulation), (ii) upon the request or demand of
any regulatory authority having jurisdiction over the Commitment Party or any of
its affiliates, (iii) to the extent that such information becomes publicly
available other than by reason of disclosure in violation of this Commitment
Letter, the Fee Letter or other confidential obligation owed by the Commitment
Party, (iv) to the Commitment Party’s affiliates, employees, legal counsel,
independent auditors and other experts, professionals or agents who need to know
such information in connection with the Transaction and are informed of the
confidential nature of such information, (v) for purposes of establishing a “due
diligence” defense available under securities laws, (vi) to the extent that such
information is received by the Commitment Party from a third party that is not
to the Commitment Party’s knowledge subject to confidentiality obligations to
you, (vii) to the extent that such information is independently developed by the
Commitment Party, (viii) to potential Lenders, participants, assignees or any
direct or indirect contractual counterparties to any swap or derivative
transaction relating to you or your obligations under the Term B Loan Facility
(other than a Disqualified Lender), in each case, who agree to be bound by the
terms of this paragraph (or language not less restrictive than this paragraph or
as otherwise reasonably acceptable to you and the Commitment Party, including as
may be agreed in any confidential information memorandum or other marketing
material), (ix) to Moody’s and S&P and to Bloomberg, LSTA and similar market
data collectors with respect to the syndicated lending industry; provided that
such information is limited to Annex I, or (x) with your prior written consent.
This paragraph shall terminate on the earlier of (a) the initial funding under
the Term B Loan Facility and (b) the second anniversary of the date of this
Commitment Letter.

You acknowledge that the Commitment Party or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Party agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Party further advises you that it will not make available to you
confidential information that it has obtained or may obtain from any other
customer.

 

-9-



--------------------------------------------------------------------------------

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Term B Loan Facility and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Party, on the other hand, (ii) the Commitment Party has not provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, (iii) you
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby, (iv) in connection with the
financing transactions contemplated hereby and the process leading to such
transactions, the Commitment Party has been, is, and will be acting solely as a
principal and has not been, is not, and will not be acting as an advisor, agent
or fiduciary for you or any of your affiliates, stockholders, creditors or
employees or any other party, (v) the Commitment Party has not assumed and will
not assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the financing transactions contemplated
hereby or the process leading thereto, and the Commitment Party has no
obligation to you or your affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth in this
Commitment Letter, and (vi) the Commitment Party and its respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and those of your affiliates, and the Commitment Party has no
obligation to disclose any of such interests to you or your affiliates. Without
limiting the provisions of paragraph 4(b), you hereby agree not to assert any
claims against the Commitment Party with respect to any alleged breach of agency
or fiduciary duty in connection with any aspect of any financing transaction
contemplated by this Commitment Letter.

The Commitment Party hereby notifies you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which
information includes the name and address of such person and other information
that will allow the Commitment Party to identify each such person in accordance
with the U.S.A. Patriot Act.

7. Survival of Obligations. The provisions of sections 2, 3, 4, 6 and 8 of this
Commitment Letter shall remain in full force and effect regardless of whether
any Credit Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of the
Commitment Party hereunder, provided that (i) the provisions of sections 2 and 3
shall not survive if all of the commitments and undertakings of the Commitment
Party are terminated by any party hereto prior to the effectiveness of the Term
B Loan Facility and (ii) if the Term B Loan Facility closes and the Credit
Documentation is executed and delivered, the provisions of sections 2 and 3
shall survive only until the Syndication Date and your obligations under this
Commitment Letter, other than your obligations in sections 2 and 3,
confidentiality of the Fee Letter and section 4 to the extent not addressed in
the Credit Documentation, shall automatically terminate and be superseded by the
provisions of the Credit Documentation upon the execution and delivery thereof,
and you shall automatically be released from all liability in connection
therewith at such time. You may terminate this Commitment Letter and/or the
Initial Lender’s commitment with respect to the Term B Loan Facility (or any
portion thereof) hereunder at any time subject to the provisions of the
preceding sentence.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall be deemed an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

 

-10-



--------------------------------------------------------------------------------

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any other laws other than
the state of New York; provided that, notwithstanding the foregoing, it is
understood and agreed that (a) interpretation the definition of “Company
Material Adverse Effect” (as defined in Annex II) or the equivalent term under
the Acquisition Agreement and whether a Company Material Adverse Effect (or the
equivalent term) has occurred, (b) the determination of the accuracy of any
Acquisition Agreement Representation and whether as a result of any inaccuracy
thereof you have the right (taking into account any applicable cure provisions)
to terminate your obligations under the Acquisition Agreement or decline to
consummate the Acquisition and (c) the determination of whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement,
in each case shall be governed by, and construed in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law thereof. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER, THE TRANSACTION AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE ACTIONS OF THE
COMMITMENT PARTY IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction the applicable party is or may be subject
by suit upon judgment.

This Commitment Letter, together with the Fee Letter and the administrative fee
letter between you and JPMCB dated the date hereof, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Term B Loan Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Party to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). The
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates or, subject to the provisions of this Commitment Letter,
to any Lender; provided that, other than with respect to an assignment to which
you otherwise consent in writing (which consent, in the case of an assignment by
the Commitment Party to its affiliates, shall not be unreasonably withheld by
you), the Commitment Party shall not be released from the portion of its
commitment hereunder so assigned to the extent such assignee fails to fund the
portion of the commitment assigned to it on the Closing Date notwithstanding the
satisfaction of the conditions to funding set forth herein.

 

-11-



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms of this Commitment Letter and the
Fee Letter by re- turning to the Lead Arranger executed counterparts of this
Commitment Letter and the Fee Letter not later than 11:59 p.m. (New York City
time) on February 15, 2017, whereupon the undertakings of the parties with
respect to the Term B Loan Facility shall become effective to the extent and in
the manner provided hereby. This offer shall terminate with respect to the Term
B Loan Facility if not so accepted by you at or prior to that time. Thereafter,
all commitments and undertakings of the Commitment Party hereunder will expire,
unless extended by us in our sole discretion, on the earliest of (a) 11:59 p.m.,
New York City time, on June 30, 2017, unless the Closing Date occurs on or prior
thereto, (b) the consummation of the Merger without the use of the Term B Loan
Facility and (c) the termination of the Acquisition Agreement by you in
accordance with its terms.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Caitlin Stewart

  Name:   Caitlin Stewart   Title:   Vice President

Signature Page to Project Glider Commitment Letter



--------------------------------------------------------------------------------

 

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: INTEGRATED DEVICE TECHNOLOGY, INC. By:  

/s/ Gregory L. Waters

  Name: Gregory L. Waters   Title: President and Chief Executive Officer

Signature Page to Project Glider Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

$200,000,000 TERM B LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:    Integrated Device Technology, Inc., a Delaware corporation (the
“Borrower”). Guarantors:    The obligations of the Borrower (the “Borrower
Obligations”) under the Term B Loan Facility (as hereinafter defined) will be
unconditionally guaranteed jointly and severally on a senior basis (the
“Guarantees”) by each of the Borrower’s wholly-owned material restricted U.S.
subsidiaries (and consistent with the principles set forth herein)
(collectively, the “Guarantors”); provided that Guarantors shall not include (i)
unrestricted subsidiaries, (ii) immaterial subsidiaries (to be defined in a
mutually acceptable manner as to individual and aggregate revenues or assets
excluded), (iii) any subsidiary that is prohibited, but only so long as such
subsidiary is prohibited, by applicable law, rule or regulation or by any
contractual obligation existing on the Closing Date or existing at the time of
acquisition thereof after the Closing Date (so long as such prohibition did not
arise as part of such acquisition), in each case, from guaranteeing the Term B
Loan Facility or which would require governmental (including regulatory)
consent, approval, license or authorization to provide a Guarantee unless such
consent, approval, license or authorization has been received (but without
obligation to seek the same), (iv) any direct or indirect subsidiary of a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code of 1986, as amended (a “CFC”), (v) any CFC, (vi) any
domestic subsidiary with no material assets other than equity interests
(including, for this purpose, any debt or other instrument treated as equity for
U.S. federal income tax purposes) of one or more foreign subsidiaries that are
CFCs (a “Disregarded Domestic Person”), (vii) not-for-profit subsidiaries,
(viii) any other subsidiary with respect to which the Borrower and the
Administrative Agent determine that the adverse consequences of providing a
guarantee shall be excessive in relation to the benefits to be obtained by the
Lenders therefrom, and (ix) certain special purpose entities. In addition, the
Credit Documentation will contain carve outs for “non-ECP Guarantors”,
consistent with the LSTA provisions. All guarantees will be guarantees of
payment and not of collection. The Target and its subsidiaries included in the
Acquired Business that are not excluded from the foregoing requirements pursuant
to the terms described above shall be required to become Guarantors (and grant
liens in their assets constituting Collateral that can be perfected by filing
UCC financing statements) on the Closing Date.    Notwithstanding the foregoing,
additional subsidiaries may be excluded from the guarantee requirements in
circumstances where the Borrower and the Administrative Agent reasonably agree
that the cost of providing such a guarantee is excessive in relation to the
value afforded thereby.

 

Annex I-1



--------------------------------------------------------------------------------

Administrative Agent and Collateral Agent:    JPMCB will act as sole and
exclusive administrative and collateral agent for the Lenders (the
“Administrative Agent”). Lead Arranger and Bookrunner:    JPMCB will act as the
sole lead arranger and bookrunner for the Term B Loan Facility (in such
capacities, the “Lead Arranger”); provided that JPMCB may perform its
responsibilities hereunder as a Lead Arranger through its affiliate, J.P. Morgan
Securities LLC. Lenders:    Banks, financial institutions and institutional
lenders selected by the Lead Arranger in consultation with and reasonably
acceptable to the Borrower and excluding any Disqualified Lenders and, after the
initial funding of the Term B Loan Facility, subject to the restrictions set
forth in the Assignments and Participations section below (the “Lenders”). Term
B Loan Facility:    A senior secured first lien term loan B facility (the “Term
B Loan Facility”) in an aggregate principal amount of $200.0 million. Purpose:
   The proceeds of borrowings under the Term B Loan Facility, together with cash
on the balance sheet of the Companies, shall be used (i) to finance the
Acquisition and the Refinancing and the other Transactions, (ii) to pay fees and
expenses incurred in connection therewith and (iii) for working capital and
general corporate purposes. Availability:    The Term B Loan Facility will be
available in a single drawing on the Closing Date. Amounts borrowed under the
Term B Loan Facility that are repaid or prepaid may not be reborrowed. Interest
Rates:    The interest rate per annum under the Term B Loan Facility will be, at
the option of the Borrower, (i) LIBOR plus the Applicable Margin (as hereinafter
defined) or (ii) the Base Rate plus the Applicable Margin. The Applicable Margin
means 3.50% per annum, in the case of LIBOR advances, and 2.50% per annum, in
the case of Base Rate advances.    The Borrower may select interest periods of
one, two, three or six months (and, if agreed to by all applicable Lenders, a
period shorter than one month or a period of twelve months) for LIBOR advances.
Interest shall be payable at the end of the selected interest period, but no
less frequently than quarterly.    “LIBOR” and “Base Rate” will have meanings
customary and appropriate for financings of this type; provided that (x) LIBOR
will be deemed to be not less than 0% per annum (the “LIBOR Floor”) and (y) the
Base Rate will be deemed to be not less than 100 basis points higher than
one-month LIBOR (after giving effect to the LIBOR Floor).

 

Annex I-2



--------------------------------------------------------------------------------

   During the continuance of an event of default for non-payment of principal,
interest or fees, interest will accrue on such overdue principal, interest or
fees at the Default Rate (as defined below). During the continuance of a
bankruptcy event of default, the principal amount of all outstanding obligations
will bear interest at the Default Rate. As used herein, “Default Rate” means (i)
on the principal of any loan at a rate of 200 basis points in excess of the rate
otherwise applicable to such loan and (ii) on any other overdue amount at a rate
of 200 basis points in excess of the non-default rate of interest then
applicable to Base Rate loans. Calculation of Interest:    Other than
calculations in respect of interest at the Base Rate (which shall be made on the
basis of actual number of days elapsed in a 365/366 day year), all calculations
of interest shall be made on the basis of actual number of days elapsed in a
360-day year. Cost and Yield Protection:    Subject to the Documentation
Standard (as defined below) and customary for transactions and facilities of
this type, including, without limitation, in respect of breakage or redeployment
costs incurred in connection with prepayments (other than loss of margin),
changes in capital adequacy and capital requirements or their interpretation,
illegality, unavailability, reserves without proration or offset and payments
free and clear of withholding or other taxes; provided that for all purposes of
the Credit Documentation, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines and directives promulgated
thereunder and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case, pursuant to Basel III, shall be deemed
introduced or adopted after the Closing Date, so long as, in each case, any
amounts with respect thereto assessed by any Lender shall also be so assessed by
such Lender against its similarly situated customers generally under agreements
containing comparable yield protection provisions. Maturity:    The Term B Loan
Facility will mature on the date that is 7 years after the Closing Date (the
“Term B Loan Facility Maturity Date”); provided that if the Borrower’s 0.875%
Convertible Senior Notes due 2022 (the “2022 Convertible Notes”) are outstanding
on the date that is 91 days prior to November 15, 2022 (the “Springing Maturity
Date”) and have not otherwise been extended or refinanced such that their
maturity date is no earlier than 91 days after the Term B Loan Facility Maturity
Date, the Term B Loan Facility Maturity Date shall be the Springing Maturity
Date unless the Borrower and the Guarantors shall have cash and cash equivalents
and/or undrawn lending commitments from financial institutions reasonably
satisfactory to the Administrative Agent in an amount not less than the
aggregate principal amount of then outstanding 2022 Convertible Notes.    The
Credit Documentation shall contain customary “amend and extend” provisions
pursuant to which individual Lenders may agree to extend the maturity date of
their outstanding loans or loans under the Term B Loan Facility or any
Incremental Facility (which may include, among other things, an increase in the
interest rate payable in respect of such extended loans, with such extensions
not subject to any “default stoppers”, financial tests or “most favored nation”
pricing provisions) upon the request of the Borrower and without the consent of
any other Lender (it is understood that (i) no existing Lender will have any
obligation to commit to any such extension and (ii) each Lender under the class
being extended shall have the opportunity to participate in such extension on
the same terms and conditions as each other Lender under such class).

 

Annex I-3



--------------------------------------------------------------------------------

Incremental Facilities:    The Credit Documentation will permit the Borrower to
(a) add one or more incremental term loan facilities to the Term B Loan Facility
or to increase the existing Term B Loan Facility (each, an “Incremental Term
Facility”) and/or (b) add one or more incremental revolving credit facilities
(each, an “Incremental Revolving Facility” and, together with the Incremental
Term Facility, the “Incremental Facilities” and each, an “Incremental Facility”)
in an aggregate principal amount of up to (x) $200.0 million plus (y) only in
the case of an Incremental Revolving Facility, $50.0 million plus (z) an
unlimited amount so long as, in the case of clause (z) only, on a pro forma
basis the Secured Leverage Ratio (as defined below) would not exceed 2.50:1.00,
after giving effect to any acquisition consummated in connection therewith and
all other appropriate pro forma adjustments (in the case of any Incremental
Revolving Facility, calculated assuming the entire amount of such Incremental
Revolving Facility, was drawn on such date) (it being understood that the
Borrower shall be deemed to have used amounts under clause (z) (to the extent
compliant therewith) prior to utilization of amounts under clause (x) or (y));
provided that (i) no Lender will be required to participate in any such
Incremental Facility, (ii) subject to customary limited conditionality
provisions in connection with any Incremental Facility incurred to finance a
permitted acquisition or similar investment, no event of default or default
exists or would exist after giving effect thereto, (iii) subject to customary
limited conditionality provisions in connection with any Incremental Facility
incurred to finance a permitted acquisition or similar investment, the
representations and warranties in the Credit Documentation shall be true and
correct in all material respects, (iv) the maturity date of any such Incremental
Term Facility shall be no earlier than the maturity date for the Term B Loan
Facility, (v) the weighted average life to maturity of any Incremental Term
Facility shall be no shorter than the weighted average life to maturity of the
Term B Loan Facility, (vi) the interest margins for the Incremental Facility
shall be determined by the Borrower and the lenders of the Incremental Facility;
provided that in the event that the interest margins for any Incremental Term
Facility incurred within twelve months after the Closing Date are greater than
the Applicable Margin for the Term B Loan Facility by more than 50 basis points,
then the Applicable Margin for the Term B Loan Facility shall be increased to
the extent necessary so that the interest margins for the Incremental Term
Facility are not more than 50 basis points higher than the Applicable Margin for
the Term B Loan Facility; provided, further, that in determining the interest
margins applicable to the Term B Loan Facility and the Applicable Margins for
any Incremental Term Facility, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower for the account of the Lenders of the Term B Loan Facility in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity), (y) customary
arrangement, structuring, underwriting, amendment or commitment fees payable to
one or more arrangers shall be excluded, and (z) if the LIBOR or Base Rate floor
for any Incremental Term Facility is greater than the LIBOR or Base Rate floor,
respectively, for the existing Term B Loan Facility, the difference between such
floor for the Incremental Term Facility and the Term B Loan Facility shall be
equated to an increase in the Applicable Margin for purposes of this clause
(vi) (all adjustments made pursuant to this clause (vi), the “MFN Adjustment”),
(vii) each Incremental Facility shall be secured by pari passu liens on the
Collateral (as herein after defined) securing the Term B Loan Facility and no
other assets and shall be guaranteed by the Guarantors and no other persons,
(viii) any Incremental Term Facility shall be on terms and pursuant to
documentation to be determined, provided that, to the extent such terms and
documentation are not consistent with the Term B Loan Facility (except to the
extent permitted by clause (i), (ii), (iii), (iv), (v) or (vi) above, as
applicable), they shall be reasonably satisfactory to the Administrative Agent
and (ix) any Incremental Revolving Facility shall be on terms and pursuant to
documentation to be determined, provided that, (x) such Incremental Revolving
Facility may have a maturity date that is earlier than the maturity date for the
Term B Loan Facility and (y) such Incremental Revolving Facility may include
financial maintenance covenants and other terms and conditions that are more
restrictive to the Borrower and its restricted subsidiaries than the terms
applicable to the Term B Loan Facility, solely for the benefit of the Lenders
under such Incremental Revolving Facility. The Borrower may seek commitments in
respect of any Incremental Facility from existing Lenders or from additional
banks, financial institutions and other institutional lenders and to the extent
the Administrative Agent would have a consent right on an assignment to such new
lender, such new lender shall be reasonably acceptable to the Administrative
Agent.

 

Annex I-4



--------------------------------------------------------------------------------

Refinancing Facilities:    The Credit Documentation will permit the Borrower to
refinance loans under the Term B Loan Facility or loans under any Incremental
Facility (each, “Refinanced Debt”) from time to time, in whole or part, with (x)
one or more new term facilities (each, a “Refinancing Term Facility”) under the
Credit Documentation with the consent of the Borrower, the Administrative Agent
(not to be unreasonably withheld, delayed or conditioned) and the institutions
providing such Refinancing Term Facility or (y) one or more series of unsecured
notes or loans, notes secured by the Collateral on a pari passu basis with the
Term B Loan Facility or notes or loans secured by the Collateral on a junior
lien basis to the Term B Loan Facility, which will be subject to customary
intercreditor terms reasonably acceptable to the Administrative Agent and the
Borrower (any such notes or loans, “Refinancing Notes” and together with the
Refinancing Term Facilities, the “Refinancing Indebtedness”); provided that (i)
any Refinancing Term Facility or Refinancing Notes do not mature prior to the
maturity date of, or have a shorter weighted average life than, the applicable
Refinanced Debt (without giving effect to any amortization or prepayments on the
outstanding loans under the Term B Loan Facility or loans made under any
Incremental Facility, as applicable), (ii) any Refinancing Notes consisting of
notes do not mature prior to the maturity date of the applicable Refinanced Debt
or have any scheduled amortization, (iii) there shall be no issuers, borrowers
or guarantors in respect of any Refinancing Indebtedness that are not the
Borrower or a Guarantor and no Refinancing Indebtedness shall be secured by
assets other than the Collateral, (iv) any Refinancing Notes shall not contain
any mandatory prepayment provisions (other than related to customary asset sale
and change of control offers or events of default) that could result in
prepayments of such Refinancing Notes prior to the maturity date of the
applicable Refinanced Debt, (v) the other terms and conditions of such
Refinancing Indebtedness (excluding pricing, interest rate margins, rate floors,
discounts, fees and optional prepayment or optional redemption provisions) are
not materially more favorable (when taken as a whole) to the lenders or
investors providing such Refinancing Indebtedness than the terms of the
applicable Refinanced Debt unless (1) Lenders under the corresponding Refinanced
Debt also receive the benefit of such more restrictive terms or (2) any such
provisions apply after the maturity date of the applicable Refinanced Debt and
(vi) the proceeds of such Refinancing Indebtedness (a) shall not be in an
aggregate principal amount greater than the aggregate principal amount of the
applicable Refinanced Debt plus any fees and premiums associated therewith, and
costs and expenses related thereto and (b) shall be immediately applied to
permanently prepay in whole or in part the applicable Refinanced Debt.

 

Annex I-5



--------------------------------------------------------------------------------

Documentation Standard:    The Credit Documentation for the Term B Loan Facility
(i) shall be based upon the Credit Agreement, dated August 16, 2016, of Cavium,
Inc. with appropriate modifications to baskets and materiality thresholds to
reflect the size, industry, leverage and ratings of the Borrower after giving
effect to the Acquisition and with appropriate modifications to reflect the
structure of the Term B Loan Facility as a “term B loan facility”, to reflect
changes in law or accounting standards since the date of such precedent and to
give due effect to the Model (as defined below), (ii) shall contain the terms
and conditions set forth in this Summary of Terms, (iii) shall reflect the
operational and strategic requirements of the Borrower and its subsidiaries
(after giving effect to the Acquisition) in light of their size, industries and
practices and (iv) shall reflect the customary agency and operational
requirements of the Administrative Agent (collectively, the “Documentation
Standard”), in each case, subject to the Funds Certain Provisions. The Credit
Documentation shall, subject to the “market flex” provisions contained in the
Fee Letter, contain only those conditions to borrowing, mandatory prepayments,
representations and warranties, covenants (affirmative, negative and financial)
and events of default expressly set forth in this Summary of Terms, in each
case, applicable to the Borrower and its restricted subsidiaries and, subject to
the Documentation Standard and limitations as set forth herein, with materiality
thresholds, standards, qualifications, exceptions, “baskets”, and grace and cure
periods to be mutually agreed and consistent with the Documentation Standard.

 

Annex I-6



--------------------------------------------------------------------------------

Limited Condition    Acquisitions:    For purposes of (i) determining compliance
with any provision of the Credit Documentation which requires the calculation of
the Secured Leverage Ratio or the Total Leverage Ratio, (ii) determining
compliance with representations, warranties, defaults or events of default or
(iii) testing availability under baskets set forth in the Credit Documentation
(including baskets measured as a percentage of Consolidated EBITDA), in each
case, in connection with an acquisition (or similar investment) by one or more
of the Borrower and its restricted subsidiaries of any assets, business or
person permitted to be acquired by the Credit Documentation, in each case whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing (any such acquisition, a “Limited Condition Acquisition”), at
the option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with.    For the avoidance of doubt, if the Borrower has made an LCA Election
and any of the ratios or baskets for which compliance was determined or tested
as of the LCA Test Date are exceeded as a result of fluctuations in any such
ratio or basket (including due to fluctuations in pro forma Consolidated EBITDA,
including of the target of any Limited Condition Acquisition) at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket on or
following the relevant LCA Test Date and prior to the earlier of (i) the date on
which such Limited Condition Acquisition is consummated or (ii) the date that
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming (i) such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of debt and the use of proceeds thereof) have been
consummated and (ii) such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of debt and the use of
proceeds thereof) had not been consummated.

 

Annex I-7



--------------------------------------------------------------------------------

Financial Definitions:    The “Secured Leverage Ratio” means the ratio of (i)
Consolidated Funded Indebtedness of the Borrower and its restricted subsidiaries
that is secured by a lien on any assets or property of the Borrower or any
restricted subsidiary (“Secured Debt”) to (ii) trailing four-quarter
Consolidated EBITDA (as defined below) of the Borrower and its restricted
subsidiaries.    “Total Leverage Ratio” means the ratio of (i) Consolidated
Funded Indebtedness of the Borrower and its restricted subsidiaries to
(ii) trailing four-quarter Consolidated EBITDA of the Borrower and its
restricted subsidiaries.    “Consolidated Funded Indebtedness” means the
outstanding principal amount of all third party debt for borrowed money, un
reimbursed drawings under letters of credit, capital lease obligations, purchase
money indebtedness and third party debt obligations evidenced by notes or
similar instruments, determined in accordance with GAAP.    “Consolidated
EBITDA” is to be defined in a manner consistent with the Documentation Standard
beginning with consolidated net income, with add-backs (and corresponding
deductions, to the extent applicable) to include, without limitation and without
duplication, the following:   

i.       expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies related to the Transaction as set forth in
the Borrower’s model received by JPMCB on February 9, 2017 (the “Model”);

  

ii.      expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies related to mergers and other business
combinations, acquisitions, divestitures, restructuring, cost savings
initiatives which are reasonably identifiable and factually supportable and
other similar initiatives and projected by the Borrower in good faith to result
from actions with respect to which substantial steps have been, will be, or are
expected to be, taken and which are expected to be realized (in the good faith
determination of the Borrower) within 18 months after such transaction or
initiative is consummated; provided that the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (ii) in any test period shall not
exceed 20% of Consolidated EBITDA for such test period (calculated prior to
giving effect to such add-backs);

  

iii.    non-cash losses, charges and expenses (including non-cash compensation
charges);

  

iv.     extraordinary, unusual or non-recurring losses, charges and expenses;

 

Annex I-8



--------------------------------------------------------------------------------

  

v.      cash restructuring and related charges and business optimization
expenses;

  

vi.     unrealized gains and losses due to foreign exchange adjustments
(including, without limitation, losses and expenses in connection with currency
and exchange rate fluctuations);

  

vii.   costs and expenses in connection with the Transaction;

  

viii.  expenses or charges related to any equity offering, permitted investment,
acquisition, disposition, recapitalization or incurrence of permitted
indebtedness (whether or not consummated), including non-operating or
non-recurring professional fees, costs and expenses related thereto;

  

ix.     interest, taxes, amortization and depreciation; and

  

x.      losses from discontinued operations.

Scheduled Amortization:    The Term B Loan Facility shall be subject to
quarterly amortization of principal equal to 0.25% of the original aggregate
principal amount of the Term B Loan Facility, with the balance payable on the
Term B Loan Facility Maturity Date. Mandatory Prepayments:    In addition to the
amortization set forth above and subject to the next two paragraphs, mandatory
prepayments required with respect to the Term B Loan Facility shall be limited
to: (i) subject to customary exceptions and thresholds (with exceptions for,
among others, ordinary course dispositions, dispositions of obsolete or worn-out
property, property no longer used or useful in the business and other exceptions
to be mutually agreed), the receipt of net cash proceeds by the Borrower or any
of its restricted subsidiaries in excess of an amount to be mutually agreed from
any disposition of assets outside the ordinary course of business or casualty
event by the Borrower or any of its restricted subsidiaries, in each case, to
the extent such proceeds are not reinvested (or committed to be reinvested) in
the business of the Borrower or any of its subsidiaries within twelve months
after the date of receipt of such proceeds from such disposition or casualty
event and, if so committed to be reinvested, reinvested no later than 180 days
after the end of such twelve month period; (ii) following the receipt of net
cash proceeds from the issuance or incurrence after the Closing Date of
additional debt of the Borrower or any of its restricted subsidiaries (other
than debt permitted under the Credit Documentation other than Refinancing
Indebtedness); and (iii) in an amount equal to 0% of annual Excess Cash Flow (to
be defined in the Credit Documentation) of the Borrower and its restricted
subsidiaries beginning with the Borrower’s fiscal year ending March 31, 2018
with one step up to 50% when the Secured Leverage Ratio is greater than 1.75 to
1.00 (with a dollar-for-dollar credit for optional prepayments of the Term B
Loan Facility and any Incremental Facility (in the case of any Incremental
Revolving Facility, to the extent accompanied by a permanent reduction of the
corresponding commitment) subsequent to the first day of the relevant year other
than to the extent financed with long-term debt), in each case of clauses (i) -
(iii), subject to the limitations set forth in the paragraph immediately
following, such amounts shall be applied, without premium or penalty, to the
remaining amortization payments under the Term B Loan Facility in direct order
of maturity.

 

Annex I-9



--------------------------------------------------------------------------------

   Any Lender under the Term B Loan Facility may elect not to accept its pro
rata portion of any mandatory prepayment other than a prepayment pursuant to
clause (ii) above (each a “Declining Lender”). Any prepayment amount declined by
a Declining Lender may be retained by the Borrower (such amount, a “Declined
Amount”).    Mandatory prepayments in clauses (i) and (iii) above shall be
limited to the extent the upstreaming or transfer of such amounts from a foreign
subsidiary to the Borrower or any other applicable subsidiary would result in
material adverse tax consequences until such time as the Borrower or its
applicable subsidiary may upstream or transfer such amounts and shall be subject
to permissibility under local law of upstreaming proceeds (including financial
assistance and corporate benefit restrictions and fiduciary and statutory duties
of the relevant directors). The non-application of any mandatory prepayment
amounts as a consequence of the foregoing provisions will not, for the avoidance
of doubt, constitute a default or an event of default, and such amounts shall be
available for working capital purposes of the Borrower and its subsidiaries.
Optional Prepayments:    The Term B Loan Facility may be prepaid at any time in
whole or in part without premium or penalty, upon written notice, at the option
of the Borrower, except (x) that any prepayment of LIBOR advances other than at
the end of the applicable interest periods therefor shall be made with customary
reimbursement for any funding losses and redeployment costs (but not loss of
margin) of the Lenders resulting therefrom and (y) as set forth in “Soft-Call
Premium” below. Each optional prepayment of the Term B Loan Facility shall be
applied as directed by the Borrower (and absent such direction, in direct order
of maturity thereof). Soft-Call Premium:    In the event that all or any portion
of the Term B Loan Facility is (i) repaid, prepaid, refinanced or replaced with
term loan indebtedness with a lower effective yield (to be defined) than the
effective yield of such Term B Loan Facility or (ii) repriced through any
waiver, consent or amendment that has the effect of reducing the effective yield
of the Term B Loan Facility (a “Repricing Transaction”), in each case, prior to
the six-month anniversary of the Closing Date and other than in connection with
a change of control, such repayment, prepayment, refinancing, replacement or
repricing will be accompanied by a premium of 1% of the principal amount so
repaid, prepaid, refinanced, replaced or repriced. If all or any portion of the
Term B Loan Facility held by any Lender is required to be assigned pursuant to a
“yank-a-bank” provision in the Credit Documentation as a result of, or in
connection with a Repricing Transaction prior to the six-month anniversary of
the Closing Date, such Lender not agreeing or otherwise consenting to any
waiver, consent or amendment referred to in clause (ii) above (or otherwise in
connection with a Repricing Transaction), such replacement will be accompanied
by a premium equal to 1% of the principal amount so required to be assigned.

 

Annex I-10



--------------------------------------------------------------------------------

Security:    Subject to the limitations set forth below in this section and
subject to certain other exceptions, the Borrower Obligations, the Guarantees
and any interest rate protection or other swap or hedging arrangements, or cash
management arrangements, in each case, entered into with a Lender or agent or
any affiliate of a Lender or agent (collectively, the “Secured Obligations”)
will be secured, on a first priority basis, by: (a) a perfected pledge of 100%
of each direct subsidiary of the Borrower and of each Guarantor (which pledge,
in the case of capital stock of any foreign subsidiary that is a CFC or any
Disregarded Domestic Person shall be limited to 65% of the voting capital stock
and 100% of the non-voting capital stock of such foreign subsidiary or
Disregarded Domestic Person) and (b) perfected security interests in
substantially all of the Borrower’s and each Guarantor’s assets, including
tangible and intangible personal property of the Borrower and each Guarantor
(including but not limited to accounts receivable, inventory, equipment, general
intangibles, deposit and securities accounts, investment property, intellectual
property, intercompany notes, instruments, chattel paper and documents and
proceeds of the foregoing) (the items described in clauses (a) and (b) above,
but excluding the Excluded Assets (as defined below), collectively, the
“Collateral”).    Notwithstanding anything to the contrary, the Collateral shall
exclude the following: (i) all fee-owned real property and all real property
leasehold interests, (ii) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited thereby
(including any legally effective prohibition) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
similar applicable law, (iii) pledges and security interests prohibited by
applicable law, rule or regulation (including any legally effective requirement
to obtain the consent of any governmental authority), (iv) margin stock and, to
the extent prohibited by the terms of any applicable organizational documents,
joint venture agreement or shareholders’ agreement, equity interests in any
person other than wholly-owned restricted subsidiaries, (v) assets to the extent
a security interest in such assets would result in material adverse tax
consequences as reasonably determined by the Borrower, (vi) any equity interests
in any subsidiary that is a CFC or Disregarded Domestic Person (other than to
the extent expressly provided in the previous paragraph), (vii) any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto to the extent, if any, that,
and solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law; and (viii) any lease,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement permitted by the Credit Documentation to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other similar applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other similar applicable law notwithstanding such
prohibition. The Collateral may also exclude those assets as to which the
Administrative Agent and the Borrower agree in writing that the cost of
obtaining such a security interest is excessive in relation to the benefit to
the Lenders of the security to be afforded thereby (the foregoing described in
the previous two sentences are collectively referred to as the “Excluded
Assets”). In addition, (a) landlord, bailee or warehouseman waivers or
collateral access agreements shall not be required, control agreements shall not
be required with respect to any deposit accounts, securities accounts or
commodities accounts and no perfection actions other than the filing of UCC
financing statements shall be required with respect to motor vehicles and other
assets subject to certificates of title, letter of credit rights, except as to
which perfection may be accomplished solely by the filing of a UCC financing
statement (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights, other than the filing of a UCC
financing statement), commercial tort claims with a value of less than an amount
to be agreed and promissory notes evidencing debt in a principal amount of less
than an amount to be agreed and (b) no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required to be taken
to create or perfect any security interests in assets located or titled outside
of the U.S. (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non U.S. jurisdiction).

 

Annex I-11



--------------------------------------------------------------------------------

   All the above-described pledges, security interests and mortgages shall be
set forth in the Credit Documentation; and none of the Collateral shall be
subject to other pledges, security interests or mortgages, other than certain
customary permitted encumbrances and other exceptions and baskets to be set
forth in the Credit Documentation.

Conditions Precedent to

Initial Borrowing on the

   Closing Date:    The availability of the Term B Loan Facility on the Closing
Date will be limited to those applicable conditions specified in paragraph 5 of
the Commitment Letter. Representations and    Warranties:    Limited to the
following and applicable to the Borrower and its restricted subsidiaries:
organizational status and good standing; corporate power and authority, and
enforceability of Credit Documentation; with respect to the execution, delivery
and performance of the Credit Documentation, no violation of or default under
law, organizational documents or material agreements; compliance with law; no
undisclosed material litigation; margin regulations; material governmental and
third party approvals with respect to the execution, delivery and performance of
the Credit Documentation; Investment Company Act; anti-corruption and sanction
laws, including the USA PATRIOT Act, OFAC, AML and FCPA; no default; accuracy of
historical financial statements; taxes; ERISA matters; subsidiaries;
environmental laws; use of proceeds; ownership of properties; creation,
perfection and priority of liens and other security interests; insurance;
consolidated Closing Date solvency of the Borrower and its subsidiaries; no
material adverse change; intellectual property; labor matters; margin
regulations; and disclosure, subject, where applicable, in the case of each of
the foregoing representations and warranties, to qualifications and limitations
for materiality to be provided in the Credit Documentation.

 

Annex I-12



--------------------------------------------------------------------------------

Covenants:    Subject to the Documentation Standard, with customary materiality
qualifiers, limitations, exceptions, thresholds and baskets to be reasonably and
mutually agreed, covenants shall be limited to the following:   

(A)   Affirmative Covenants: Limited to the following (to be applicable to the
Borrower and its restricted subsidiaries only): (i) compliance with laws and
regulations (including, without limitation, ERISA and environmental laws); (ii)
compliance with anticorruption laws and applicable sanctions, including USA
PATRIOT Act, OFAC, AML and FCPA; (iii) payment of taxes; (iv) maintenance of
customary insurance; (v) preservation of corporate existence, rights (charter
and statutory), franchises, permits, licenses and approvals; (vi) reasonable
inspection rights; (vii) keeping of proper books in accordance with generally
accepted accounting principles; (viii) maintenance of properties; (ix) further
assurances as to perfection and priority of security interests; (x) guaranties
and collateral from future subsidiaries and after-acquired property; (xi) use of
proceeds; (xii) customary financial and other reporting and notice requirements
(including, without limitation, audited annual financial statements (which shall
not be qualified or limited in any respect (other than any exception,
qualification or explanatory paragraph that is expressly solely with respect to,
or expressly resulting solely from (i) an upcoming maturity date under the Term
B Loan Facility or any Incremental Facility occurring within one year from the
time such opinion is delivered or (ii) any potential inability to satisfy a
financial maintenance covenant contained in the Credit Documentation) delivered
within 90 days after the end of any fiscal year and quarterly unaudited
financial statements delivered within 45 days after the end of the first three
fiscal quarters of any fiscal year, in each case, accompanied by a customary
MD&A, annual budgets, compliance certificates, certain customary reports and
other business and financial information as any Lender shall reasonably
request); (xiii) quarterly lender calls (it being understood that this covenant
shall be satisfied if Lenders are permitted to join the Borrower’s quarterly
calls with its common equity holders); (xiv) commercially reasonable efforts to
maintain credit ratings for the Term B Loan Facility and public corporate rating
for the Borrower, provided that the maintenance of any particular rating shall
not be required; (xv) notices of defaults and other material events; and (xvi)
designation and redesignation of unrestricted subsidiaries, subject, in the case
of each of the foregoing covenants, to exceptions and qualifications to be
provided in the Credit Documentation.

 

Annex I-13



--------------------------------------------------------------------------------

  

(B)   Negative Covenants: Limited to the following (to be applicable to the
Borrower and its restricted subsidiaries):

  

(a)    limitations on the incurrence of debt (which shall permit, among other
things to be agreed, (i) the indebtedness under the Term B Loan Facility,
Incremental Facilities and Refinancing Indebtedness, (ii) indebtedness of the
Borrower and its restricted subsidiaries outstanding on the Closing Date;
provided that, any permitted refinancing of the 2022 Convertible Notes shall be
subject to terms and conditions to be agreed, including that such refinancing
indebtedness mature no earlier than 91 days after the Term B Loan Facility
Maturity Date, (iii) non-speculative hedging arrangements entered into in the
ordinary course of business, (iv) any junior secured or unsecured notes or
junior secured or unsecured term loans issued in lieu of the Incremental
Facilities (provided that, in lieu of complying with the Secured Leverage Ratio
of 2.50 to 1.00 set forth in the section entitled “Incremental Facilities”, in
case of unsecured debt, the Total Leverage Ratio (calculated on a pro forma
basis and calculated on the same basis as the Secured Leverage Ratio) would not
exceed 4.25 to 1.00; provided that (I) the incurrence of such indebtedness shall
reduce dollar for dollar the amount of indebtedness that the Borrower may incur
in respect of the Incremental Facilities (and any unsecured debt shall be deemed
Secured Debt for purposes of calculating the Secured Leverage Ratio in
connection with incurring Secured Debt under this clause (iv) and the
Incremental Facilities), (II) such indebtedness matures at least 91 days after
the latest date of maturity of the Term B Loan Facility and of any In-cremental
Facility, (III) any subsidiaries of the Borrower that do not guarantee the Term
B Loan Facility shall not guarantee such indebtedness, (IV) any secured debt
shall be secured solely by Collateral on a junior lien basis and shall be
subject to a customary intercreditor agreement reasonably acceptable to the
Administrative Agent and the Borrower and (V) such debt shall be on other terms
to be set forth in the Credit Documentation, (v) indebtedness incurred and/or
assumed on the terms set forth in the second succeeding paragraph, (vi) purchase
money indebtedness and capital leases in an amount to be agreed,
(vii) indebtedness arising from agreements providing for adjustments of purchase
price or “earn outs” entered into in connection with acquisitions subject to
customary limitations, (viii) other indebtedness of the Borrower and its
restricted subsidiaries, which requires no mandatory repayment or redemption
(other than customary change of control or asset sale offers or upon any event
of default) prior to the date which is 91 days later than the latest maturity
date of the Term B Loan Facility and any Incremental Facility, maturing at least
91 days after the latest maturity date of the Term B Loan Facility and any
Incremental Facility subject to no default or event of default having occurred
(before or after giving effect to such incurrence) and the Borrower’s Total
Leverage Ratio (calculated on a pro forma basis) not exceeding 4.25 to 1.00;
provided that the aggregate amount of such indebtedness that may be incurred
under this clause (viii) by restricted subsidiaries that are not or do not
become Guarantors, together with debt incurred under the second succeeding
paragraph, shall be limited to an aggregate amount to be agreed, (ix) a general
debt basket equal to $50.0 million, (x) a nonguarantor debt basket in an amount
to be agreed and (xi) certain ordinary course performance guarantees);

 

Annex I-14



--------------------------------------------------------------------------------

  

(b)    limitations on liens (which shall permit, among other things to be
agreed, (i) junior liens securing any secured debt issued pursuant to clause
(a)(iv) above, (ii) liens on the Collateral securing Refinancing Indebtedness,
(iii) liens securing debt assumed in connection with a Permitted Acquisition (as
defined below); provided that, such liens extend to the same assets (and any
after acquired assets attaching thereto as a matter of law) that such liens
extended to, and secure the same indebtedness, that such liens secured,
immediately prior to such assumptionand were not created in contemplation
thereof, (iv) a general lien basket equal to $50.0 million and (v) liens
securing indebtedness of non-guarantor subsidiaries, provided such liens only
extend to assets of non-guarantor subsidiaries);

  

(c)    limitations on asset sales (including sales of subsidiaries) (which shall
be permitted on the terms set forth in the third succeeding paragraph);

  

(d)    limitations on investments, including acquisitions (which, among other
things to be agreed, shall permit (i) acquisitions on the terms set forth in the
fourth succeeding paragraph, (ii) a general investment basket in an amount to be
agreed plus, subject to the Borrower being able to incur $1 of debt under the
Total Leverage Ratio test described above under clause (a)(iv) under “Negative
Covenants” on a pro forma basis, the Available Amount Basket and (iii) unlimited
investments subject to no event of default existing or resulting therefrom and
compliance on a pro forma basis with a Total Leverage Ratio of 3.00 to 1.00 (the
“Leverage Based Investment Basket”));

 

Annex I-15



--------------------------------------------------------------------------------

  

(e)    limitations on dividends or distributions on, or redemptions of, the
Borrower’s or any restricted subsidiary’s equity (“Restricted Payments”) (which
shall permit, among other things to be agreed, (i) a general Restricted Payment
basket of, subject to no event of default existing or resulting therefrom, $25.0
million plus, subject to no event of default existing or resulting therefrom and
compliance on a pro forma basis with a Total Leverage Ratio of 4.00 to 1.00, the
Available Amount Basket, (ii) unlimited Restricted Payments subject to no event
of default existing or resulting therefrom and compliance on a pro forma basis
with a Total Leverage Ratio of 2.75 to 1.00 (the “Leverage Based RP Basket”) and
(iii) subject to no event of default existing or resulting therefrom,
re-purchases of up to $60.0 million per fiscal year of the Borrower’s common
stock;

  

(f)     limitations on prepayments or redemptions of subordinated or junior lien
indebtedness for borrowed money, or the 2022 Convertible Notes (collectively,
“Junior Debt”) or amendments of the documents governing such Junior Debt in a
manner materially adverse to the Lenders (which shall permit, among other things
to be agreed (i) a general prepayment basket in an amount to be agreed plus,
subject to the Borrower being able to incur $1 of debt under the Total Leverage
Ratio test described above under clause (a)(iv) under “Negative Covenants” on a
pro forma basis, the Available Amount Basket, (ii) unlimited prepayments subject
to no event of default existing or resulting therefrom and compliance on a pro
forma basis with a Total Leverage Ratio of 3.00 to 1.00 (the “Leverage Based
Prepayments Basket”), (iii) refinancing or exchanges of Junior Debt for like or
junior debt subject to terms and conditions to be set forth in the Credit
Documentation and (iv) conversion of Junior Debt to common or “qualified
preferred” equity);

  

(g)    limitations on agreements restricting distributions, dividends and other
specified transfers from restricted subsidiaries to the Borrower or any
Guarantor, fundamental changes and negative pledge clauses;

  

(h)    limitations on transactions with affiliates;

 

Annex I-16



--------------------------------------------------------------------------------

  

(i)     limitations on changes in fiscal year and in lines of business; and

  

(j)     modifying organizational documents in a manner materially adverse to
Lenders

  

The negative covenants will be subject, in the case of each of the foregoing
covenants to exceptions, qualifications and “baskets” to be set forth in the
Credit Documentation. In addition, the negative covenants described in clauses
(d), (e) and (f) above shall include an “Available Amount Basket”, which shall
mean a cumulative amount equal to (a) 50% of Excess Cash Flow (provided that the
calculation of Excess Cash Flow shall exclude Excess Cash Flow generated by
non-U.S. subsidiaries that would be prohibited under any applicable laws from
being repatriated to the United States or that the Borrower determines in good
faith would result in a tax liability that is material to the amount of funds
otherwise required to be repatriated (including any withholding tax) if
repatriated to the United States) for each fiscal year (commencing with the
fiscal year ending March 31, 2018), plus (b) the cash proceeds of new public or
private qualified equity issuances or an equity capital contribution to the
Borrower (other than disqualified stock) after the Closing Date, plus (c) the
aggregate cash proceeds from debt and disqualified stock incurred after the
Closing Date exchanged or converted into qualified equity, plus (d) the net cash
proceeds received by the Borrower and its restricted subsidiaries after the
Closing Date from sales of investments made using the Available Amount Basket
(up to the amount, when combined with any amount set forth in clause (e) below,
of the original investment), plus (e) returns, profits, distributions and
similar amounts received in cash or cash equivalents by the Borrower and its
restricted subsidiaries after the Closing Date on investments made using the
Available Amount Basket (up to the amount, when combined with any amount set
forth in clause (f) above, of the original investment), plus (f) the investments
of the Borrower and its restricted subsidiaries in any unrestricted subsidiary
out of the Available Amount Basket that has been re-designated as a restricted
subsidiary or that has been merged or consolidated with or into the Borrower or
any of its restricted subsidiaries after the Closing Date (up to the fair market
value of the original investments by the Borrower and its restricted
subsidiaries in such unrestricted subsidiary) minus (g) all Restricted Payments
made pursuant to the Leverage Based RP Basket, all investments made pursuant to
the Leverage Based Investment Basket and all prepayments made pursuant to the
Leverage Based Prepayment Basket; provided that in no event shall the Available
Amount Basket at any time be less than $0.

 

Annex I-17



--------------------------------------------------------------------------------

  

The Borrower or any restricted subsidiary will be permitted to incur and/or
assume indebtedness in connection with a Permitted Acquisition so long as (i)
with respect to any newly incurred indebtedness, (x) the maturity date of such
indebtedness is no earlier than 91 days later than the final maturity date of
the Term B Loan Facility and any Incremental Facility, (y) such indebtedness
requires no mandatory repayment or redemption (other than customary change of
control or asset sale offers or upon any event of default) prior to the date
which is 91 days later than the latest maturity date of the Term B Loan Facility
and any Incremental Facility, and (z) such indebtedness is unsecured or is only
secured to the extent permitted pursuant to clause (b) under the heading
“Negative Covenants” above, (ii) with respect to assumed indebtedness, such
indebtedness is only the obligation of the person and/or person’s subsidiaries
that are acquired or that acquired the relevant assets and such indebtedness was
not incurred in contemplation of such acquisitions, (iii) the Total Leverage
Ratio (calculated on a pro forma basis) would not exceed 4.25 to 1.00 and
(iv) before and after giving effect thereto, no default or event of default has
occurred and is continuing; provided that the aggregate amount of indebtedness
that may be incurred under this paragraph by restricted subsidiaries that are
not Guarantors together with debt incurred under clause (a)(viii) of the first
paragraph under “Negative Covenants” shall not exceed an amount to be agreed.

  

The Borrower or any restricted subsidiary will be permitted to make non-ordinary
course of business asset sales or dispositions so long as (a) such sales or
dispositions are for fair market value, (b) at least 75% of the consideration
for asset sales and dispositions shall consist of cash or cash equivalents
(subject to exceptions to be set forth in the Credit Documentation, which shall
include a basket for non-cash consideration that may be designated as cash
consideration in an amount equal to 2.0% of the Borrower’s consolidated total
assets) and (c) before and after giving effect to such asset sale, no event of
default has occurred and is continuing.

  

The Borrower or any restricted subsidiary will be permitted to make acquisitions
of the equity interests in a person that becomes a restricted subsidiary, or all
or substantially all of the assets (or all or substantially all the assets
constituting a business unit, division, product line or line of business) of any
person (each, a “Permitted Acquisition”) so long as (a) there is no event of
default existing at the time of or after giving pro forma effect to such
acquisition, (b) the acquired company or assets are in a similar, ancillary,
complementary or related line of business as the Borrower and its subsidiaries
and (c) subject to the limitations set forth in “Guarantees” and “Security”
above, the acquired company and its subsidiaries (other than any subsidiaries of
the acquired company designated as an unrestricted subsidiary as provided in
“Unrestricted Subsidiaries” below) will become Guarantors and pledge their
Collateral to the Administrative Agent. Acquisitions of entities that do not
become Guarantors and of assets by entities that are not Guarantors shall not
exceed an amount to be agreed.

 

Annex I-18



--------------------------------------------------------------------------------

Financial Maintenance Covenants:    None. Unrestricted Subsidiaries:    The
board of directors of the Borrower may at any time after the Closing Date
designate any restricted subsidiary as an unrestricted subsidiary or any
unrestricted subsidiary as a restricted subsidiary; provided that (i)
immediately before and after such designation on a pro forma basis, no default
or event of default shall have occurred and be continuing and (ii) immediately
after giving effect to such designation or redesignation, the Borrower shall be
able to incur at least $1 of debt under the Total Leverage Ratio test described
above under clause (a)(iv) under “Negative Covenants”. The designation of any
subsidiary as an unrestricted subsidiary after the Closing Date shall constitute
an investment by the Borrower therein at the date of designation in an amount
equal to the fair market value of the Borrower’s investment therein. The
designation of any unrestricted subsidiary as a restricted subsidiary shall
constitute (i) the incurrence at the time of designation of any investment,
indebtedness or liens of such unrestricted subsidiary existing at such time and
(ii) a return on any investment by the Borrower or any restricted subsidiary in
an unrestricted subsidiary pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s
investment in such subsidiary. Unrestricted subsidiaries will not be subject to
the representation and warranties, affirmative or negative covenant or event of
default provisions of the Credit Documentation and the results of operations and
indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of determining compliance with any financial ratio contained in the
Credit Documentation. Events of Default:    Limited to the following (to be
applicable to the Borrower and its restricted subsidiaries only): nonpayment of
principal when due; nonpayment of interest or other amounts after a customary
five (5) business day grace period; violation of covenants (subject, in the case
of affirmative covenants (other than notices of default and maintenance of the
Borrower’s existence), to a thirty (30) day grace period); any representation or
warranty proving to have been materially incorrect when made; cross default to
indebtedness of an amount in excess of an amount to be agreed; bankruptcy or
other insolvency events of the Borrower or its material restricted subsidiaries
(with a 60 day grace period for involuntary events); unpaid or unstayed monetary
judgments of an amount in excess of an amount to be agreed; customary ERISA
events; actual or asserted invalidity of a material portion of the Guarantees,
the security documents or any security interest in Collateral and change of
control with respect to the Borrower (to be defined in a customary and mutually
agreeable manner).

 

Annex I-19



--------------------------------------------------------------------------------

Assignments and Participations:    Each Lender will be permitted to make
assignments in minimum amounts to be agreed to other entities approved by
(x) the Administrative Agent and (y) so long as no payment or bankruptcy default
has occurred and is continuing, the Borrower, each such approval not to be
unreasonably withheld or delayed; provided, however, that (i) no approval of the
Borrower shall be required in connection with assignments to other Lenders or
any of their affiliates or approved funds, (ii) the Borrower shall be deemed to
have given consent to an assignment if it shall have failed to respond to a
written request within 10 business days of Borrower’s receipt of such written
request and (iii) no approval of the Administrative Agent shall be required in
connection with assignments to other Lenders or any of their affiliates or
approved funds. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the Credit Documentation to any Federal Reserve Bank. Lenders will
be permitted to sell participations with voting rights limited to customary
significant matters. An assignment fee in the amount of $3,500 will be charged
with respect to each assignment unless waived by the Administrative Agent in its
sole discretion. Notwithstanding the foregoing, no loans or commitments shall be
assigned or participated to (x) the Borrower or any of its subsidiaries (except
as permitted below), (y) any natural person or (z) Disqualified Lenders to the
extent the list of Disqualified Lenders has been made available to all Lenders.
   In addition, loans under the Term B Loan Facility may be purchased by and
assigned to the Borrower or any of its subsidiaries on a non-pro rata basis
through (a) open market purchases or (b) Dutch auctions open to all applicable
Lenders on a pro rata basis in accordance with customary procedures, in each
case, subject to conditions to be set forth in the Credit Documentation,
including that (1) no default or event of default has occurred and is
continuing, (2) any such loans are permanently cancelled immediately upon
acquisition thereof and (3) the Borrower or any such subsidiaries shall either
(x) make a representation that it is not in possession of material non-public
information with respect to the Borrower, its subsidiaries or their respective
securities or (y) disclose to the assigning Lender that it cannot make such
representation. Waivers and Amendments:    Amendments and waivers of the
provisions of the Credit Documentation will require the approval of Lenders
holding more than 50% of the Term B Loan Facility (the “Required Lenders”),
except that (a) the con-sent of each Lender directly and adversely affected
thereby will also be required with respect to (i) increases in commitment amount
of such Lender, (ii) reductions of principal, interest, or fees payable to such
Lender (other than waivers of default interest, a default or event of default or
mandatory prepayment); (iii) extensions of scheduled maturities or times for
payment of amounts payable to such Lender (it being understood and agreed that
the amendment or waiver of any mandatory prepayment, waiver of default interest,
default or event of default shall only require the consent of the Required
Lenders) and (iv) changes in certain pro rata provisions and the waterfall from
enforcement and (b) the consent of each Lender shall be required with respect to
(i) releases of all or substantially all of the Collateral or the release of all
or substantially all of the value of any guarantees (other than in connection
with permitted asset sales, dispositions, mergers, liquidations or dissolutions
or as otherwise permitted under the Credit Documentation) and (ii) the
percentage contained in the definition of Required Lenders or other voting
provisions.

 

Annex I-20



--------------------------------------------------------------------------------

   In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent to such Proposed Change
of other Lenders whose consent is required is not obtained (but the consent of
the Required Lenders or Lenders holding more than 50% of the directly and
adversely affected facility, as applicable, is obtained) (any such Lender whose
consent is not obtained being referred to as a “Non-Consenting Lender”), then
the Borrower may, at its option and at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to customary restrictions on assignment), all its interests,
rights and obligations under the Credit Documentation to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that, such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its loans,
accrued interest thereon, accrued fees and all other amounts then due and owing
to it under the Credit Documentation (at the option of the Borrower, with
respect to the class or classes of loans or commitments subject to such Proposed
Change) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts).
The Credit Documentation shall contain other customary “yank-a-bank” provisions.
   Notwithstanding anything to the contrary set forth herein, the Credit
Documentation shall provide that the Borrower may at any time and from time to
time request that all or a portion of any loans under the Term B Loan Facility
be converted to extend the scheduled maturity date of any payment of principal
with respect to all or a portion of any principal amount of such loans (any such
loans which have been so converted, “Extended Loans”) and upon such request of
the Borrower, any individual Lender shall have the right to agree to extend the
maturity date of its outstanding loans without the consent of any other Lender
or the Required Lenders; provided that all such requests shall be made prorata
to all Lenders within the Term B Loan Facility. The terms of Extended Loans
shall be identical to the loans of the existing class from such Extended Loans
are converted except for interest rates, fees, amortization (so long as the
weighted average life to maturity of the Extended Loans exceeds the then
remaining weighted average life to maturity of the Term B Loan Facility), final
maturity date or final termination date, provisions permitting optional and
mandatory prepayments to be directed first to the non-extended loans prior to
being applied to Extended Loans and certain other customary provisions to be
agreed.

 

Annex I-21



--------------------------------------------------------------------------------

Indemnification:    The Administrative Agent, the Lead Arranger and the Lenders
and their respective affiliates and controlling persons and their respective
officers, directors, employees, partners, agents, advisors and other
representatives (each, an “indemnified person”) will be indemnified for and held
harmless against, any losses, claims, damages and liabilities (it being
understood that any such losses, claims, damages or liabilities that consist of
legal fees and/or expenses shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of counsel for
all such indemnified persons, taken as a whole and, if necessary, by a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for all such
indemnified persons, taken as a whole (and, in the case of an actual or
potential conflict of interest where the indemnified person affected by such
conflict notifies Borrower of the existence of such conflict and thereafter
retains its own counsel, by another firm of counsel for all such affected
indemnified persons)) incurred in respect of the Credit Documentation, the Term
B Loan Facility or the use or the proposed use of proceeds thereof, the
Transactions or any other transactions contemplated hereby, except to the extent
they arise from the (a) gross negligence or willful misconduct of, or material
breach of the Credit Documentation by, such indemnified person (or any of its
Related Parties) as determined by a final, non-appealable judgment of a court of
competent jurisdiction, or (b) material breach of such indemnified persons’ (or
any of its Related Parties’) obligations under the Credit Documentation, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (c) any dispute solely among the indemnified persons (or any of
their Related Parties) (other than any claims against an indemnified person in
its capacity as the Administrative Agent or Lead Arranger or similar role under
the Term B Loan Facility) and not arising out of any act or omission of the
Borrower or any of its affiliates. Governing Law:    New York. Expenses:   
Following written demand (including documentation reasonably supporting such
request), the Borrower will pay all reasonable and documented out-of-pocket
costs and expenses associated with the preparation, due diligence,
administration, syndication and closing of all Credit Documentation (in the case
of legal fees and expenses, limited to the reasonable and documented fees and
out-of-pocket expenses of Cahill Gordon & Reindel LLP and of any local counsel
to the Lenders retained by the Lead Arranger or the Administrative Agent,
limited to one counsel in each relevant jurisdiction, which, in each case, shall
exclude allocated costs of in-house counsel); provided that if the Closing Date
does not occur and no termination fee is paid to you pursuant to Section 7.2(c)
of the Acquisition Agreement or no expense reimbursement is paid to you pursuant
to Section 7.2(b) of the Acquisition Agreement, the aggregate reimbursement by
you of such fees and expenses shall not exceed $250,000. The Borrower will also,
if the Closing Date occurs, pay the reasonable and other counsel (in total) to
all of the Lenders (in the absence of conflict) in connection with the
enforcement of any of the Credit Documentation.

 

Annex I-22



--------------------------------------------------------------------------------

Counsel to the    Commitment Party:    Cahill Gordon & Reindel LLP.
Miscellaneous:    Each of the parties shall (i) waive its right to a trial by
jury and (ii) submit to exclusive New York jurisdiction. The Credit
Documentation shall contain (x) customary provisions for replacing the
commitments of a (i) “defaulting lender” and (ii) a Lender seeking indemnity for
increased costs or grossed-up tax payments and (y) customary EU “Bail-In”
provisions.

 

Annex I-23



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial extensions of credit under the Term B Loan Facility will, subject in
all respects to the Funds Certain Provisions, be subject to satisfaction of the
following conditions precedent:

(i) The Merger shall have been, or shall substantially concurrently be,
consummated in accordance with the terms of the Agreement and Plan of Merger,
dated February 13, 2017 among Merger Sub, the Borrower and the Target (together
with all Schedules and Exhibits thereto, the “Acquisition Agreement”) without
giving effect to any consent or amendment, change or supplement or waiver of any
provision thereof (including any change in the purchase price) in any manner
that is materially adverse to the interests of the Initial Lender or the Lead
Arranger (in their capacities as such) without the prior written consent (not to
be unreasonably withheld, delayed or conditioned) of the Commitment Party;
provided that (i) any immaterial reduction in the purchase price for the
Acquisition set forth in the Acquisition Agreement shall not be deemed to be
material and adverse to the interests of the Initial Lender (in its capacity as
such) and (ii) any increase in the purchase price set forth in the Acquisition
Agreement shall be deemed to be not material and adverse to the interests of the
Initial Lender (in its capacity as such) so long as such purchase price increase
is funded with cash on hand and/or proceeds of common equity of the Borrower.

(ii) Since September 25, 2016, there shall not have occurred a Company Material
Adverse Effect (as defined in the Acquisition Agreement).

(iii) The Administrative Agent shall have received the Solvency Certificate from
the Borrower’s chief financial officer or other person with similar
responsibilities in substantially the form attached hereto on Annex III.

(iv) The Administrative Agent shall have received (A) customary opinions of
counsel to the Borrower and the Guarantors, (B) customary corporate (or other
organizational) resolutions from the Borrower and the Guarantors, customary
secretary’s certificates from the Borrower and the Guarantors appending such
resolutions, charter documents and an incumbency certificate and (C) a customary
borrowing notice (provided that such notice shall not include any representation
or statement as to the absence (or existence) of any default or event of
default).

(v) The Administrative Agent shall have received: (A) the audited consolidated
balance sheets and related consolidated statements of operations, cash flows and
shareholders’ equity of each of the Borrower and the Target for the three most
recently completed fiscal years of the Borrower and the Target, respectively,
ended at least 90 days before the Closing Date; (B) the unaudited consolidated
balance sheets and related statements of operations and cash flows of each of
the Borrower and the Target for each subsequent fiscal quarter of the Borrower
and the Target, respectively, ended at least 45 days before the Closing Date
(the “Quarterly Financial Statements”); and (C) a pro forma balance sheet and
related statement of operations of the Borrower and its subsidiaries (including
the Acquired Business) as of and for the twelve-month period ending with the
latest quarterly period of the Borrower covered by the Quarterly Financial
Statements, in each case after giving effect to the Transaction (the “Pro Forma
Financial Statements”), which need not comply with the requirements of
Regulation S-X under the Securities Act, as amended, or include adjustments for
purchase accounting or any reconciliation to generally accepted accounting
principles in the United States. The Administrative Agent hereby acknowledges
receipt of (i) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity for the Target’s
fiscal year ended on December 31, 2015, December 31, 2014 and December 31, 2013
(ii) audited consolidated balance sheets and related consolidated statements of
operations, cash flows and shareholders’ equity for the Borrower’s fiscal year
ended on April 3, 2016, March 29, 2015 and March 30, 2014, (iii) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of the Target’s fiscal quarters ended on March 27, 2016, June 26, 2016 and
September 25, 2016 and (iv) the unaudited consolidated balance sheets and
related statements of operations and cash flows of Borrower for the fiscal
quarters ended on July 3, 2016, October 2, 2016 and January 1, 2017
(collectively, the “Delivered Financial Information”).

 

Annex II-1



--------------------------------------------------------------------------------

(vi) The Lead Arranger shall have received a customary Information Memorandum
(other than portions thereof customarily provided by financing arrangers and
limited, in the case of the financial information to the financial statements
described in clauses (A) and (B) of paragraph (v) above (it being understood
that only the Delivered Financial Information shall be required to be delivered
under this clause (vi)) (the “Required Information”) for the Term B Loan
Facility not later than 15 consecutive business days prior to the Closing Date.

(vii) All fees due to the Administrative Agent, the Lead Arranger and the
Lenders under the Fee Letter and the Commitment Letter to be paid on or prior to
the Closing Date, and all reasonable and documented out-of-pocket expenses to be
paid or reimbursed under the Commitment Letter to the Administrative Agent and
the Lead Arranger on or prior to the Closing Date that have been invoiced at
least three business days prior to the Closing Date, shall have been paid, in
each case, from the proceeds of the initial funding under the Term B Loan
Facility (which amounts may be offset against the proceeds of the Term B Loan
Facility).

(viii) The Refinancing shall have been, or shall substantially concurrently with
the initial funding of the Term B Loan Facility be, consummated.

(ix) The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Administrative Agent that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Patriot Act, at least 3 business days prior to
the Closing Date to the extent such information has been reasonably requested in
writing by the Administrative Agent at least 10 business days prior to the
Closing Date.

(x) Subject in all respects to the Funds Certain Provisions, all documents and
instruments required to create and perfect the Administrative Agent’s security
interests in the Collateral shall have been executed and delivered by the
Borrower and the Guarantors (or, where applicable, the Borrower and the
Guarantors shall have authorized the filing of financing statements under the
Uniform Commercial Code) and, if applicable, be in proper form for filing.

 

Annex II-2



--------------------------------------------------------------------------------

ANNEX III

SOLVENCY CERTIFICATE1

[             ], 201[     ]

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of [            ], 201[        ] (as
amended, supplemented, amended and restated, replaced, or otherwise modified
from time to time, the “Credit Agreement”) among Integrated Device Technology,
Inc., a Delaware corporation (the “Borrower”), [                    ], as
administrative agent and collateral agent, the financial institutions from time
to time party thereto as lenders and the other parties thereto. Capitalized
terms used herein without definition have the same meanings as in the Credit
Agreement.

As of the date hereof, in my capacity as a Responsible Officer of Company (as
defined below), and not in my individual or personal capacity, I believe that:

1. Company (as used herein “Company” means the Borrower and its subsidiaries,
taken as a whole) is not now, nor will the incurrence of the obligations under
the Credit Agreement and the consummation of the Acquisition on the Closing Date
(and after giving effect to the application of the proceeds of the Loans), on a
pro forma basis, render Company “insolvent” as defined in this paragraph; in
this context, “insolvent” means that (i) the fair value of assets (on a going
concern basis) of the Company is less than the amount that will be required to
pay the total liability on existing debts as they become absolute and matured,
(ii) the present fair salable value of assets (on a going concern basis) of the
Company is less than the amount that will be required to pay the total liability
on existing debts as they become absolute and matured in the ordinary course of
business, or (iii) the Company ceases to pay its current obligations in the
ordinary course of business as they generally become due. The term “debts” as
used in this Certificate includes any legal liability, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent and “values
of assets” shall mean the amount of which the assets (both tangible and
intangible) in their entirety would change hands between a willing buyer and a
willing seller, with a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under compulsion
to act.

2. The incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Closing Date (and after giving
effect to the application of the proceeds of the Loans), on a pro forma basis,
will not leave Company with property remaining in its hands constituting
“unreasonably small capital”. I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by Company in light of projected
financial statements and available credit capacity, which current assumption I
do not believe to be unreasonable in light of the circumstances applicable
thereto.

 

1  Defined terms to be aligned with those in the definitive Credit Agreement,
but consistent with this form of solvency certificate.

 

Annex III-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as an officer of the Borrower, on behalf of the
Borrower, and not individually, as of the date first above written.

 

INTEGRATED DEVICE TECHNOLOGY, INC. By:  

 

  Name:   Title:

Signature Page to Solvency Certificate

 